Citation Nr: 1202436	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to February 3, 2010, and a 10 percent rating thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to February 1969. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a decision of September 2007 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO), which, in pertinent part, granted service connection for bilateral hearing loss, assigning a noncompensable evaluation, effective November 16, 2005. 

In November 2009, the Veteran testified before the undersigned sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In April 2010, the Board in pertinent part remanded the hearing loss claim for further development.  

In August 2010, the RO increased the evaluation for the Veteran's bilateral hearing loss from 0 to 10 percent, effective February 3, 2010.  Because the Veteran was not awarded a complete grant of the benefit sought, the hearing loss claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has raised the issue of entitlement to a TDIU (see January 2010 statement).  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  As such, the Board as characterized the issues as indicated above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks an increased rating for his bilateral hearing loss.  Pursuant to the Board remand issued in April 2010, the Veteran was afforded an additional VA audiological examination.  In this regard, the Veteran underwent an additional formal VA examination in May 2010.  The examination report shows the puretone thresholds results, however the speech recognition findings were too unreliable to score, bilaterally.  As such, the examiner recommended that the Veteran's hearing loss be rated on puretone thresholds alone which were taken three months before in February 2010.

A review of the record shows that on February 3, 2010, the Veteran underwent a VA audiology consultation.  The consultation note describes the Veteran's results; however, the actual audiogram is not in the claims folder.  The audiogram results are necessary to properly rate the Veteran's hearing loss.  The February 2010 audiologist indicated that the audiogram was located under the "Audiogram Display" tab on VA's internal network, however, the Board as of yet does not have access to the Veteran's medical records online.  Thus, for the foregoing reasons, the Board must remand the claim in order to obtain the actual February 3, 2010, audiogram report, particularly because all VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, as indicated, the issue of a TDIU has been raised by the record.   A medical opinion is therefore needed to determine the impact, if any, his service-connected disabilities have on his ability to secure or follow a substantially gainful occupation. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding evidence, to specifically include an audiogram taken in conjunction with the Veteran's VA audiology consultation conducted on February 3, 2010.  All action in this regard must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in conjunction with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD, tinnitus, and bilateral hearing loss) render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

3.  Thereafter, readjudicate the Veteran's increased rating claim for bilateral hearing loss, as well as the newly raised TDIU claim. If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


